
	

113 HR 3802 : To extend the legislative authority of the Adams Memorial Foundation to establish a commemorative work in honor of former President John Adams and his legacy, and for other purposes.
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3802
		IN THE SENATE OF THE UNITED STATES
		July 23, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To extend the legislative authority of the Adams Memorial Foundation to establish a commemorative
			 work in honor of former President John Adams and his legacy, and for other
			 purposes.
	
	
		1.Extension of legislative authority for memorial establishmentSection 1 of Public Law 107–62 (40 U.S.C. 1003 note), as amended by Public Law 111–169, is amended—
			(1)by striking “2013” and inserting “2020” in subsection (c); and
			(2)by amending subsection (e) to read as follows:
				
					(e)Deposit of Excess Funds for Established Memorial
						(1)If upon payment of all expenses for the establishment of the memorial (including the maintenance
			 and preservation amount required by section 8906(b)(1) of title 40, United
			 States Code), there remains a balance of funds received for the
			 establishment of the commemorative work, the Adams Memorial Foundation
			 shall transmit the amount of the balance to the account provided for in
			 section 8906(b)(3) of title 40, United States Code.
						(2)If upon expiration of the authority for the commemorative work under section 8903(e) of title 40,
			 United States Code, there remains a balance of funds received for the
			 establishment of the commemorative work, the Adams Memorial Foundation
			 shall transmit the amount of the balance to a separate account with the
			 National Park Foundation for memorials, to be available to the Secretary
			 of the Interior or the Administrator (as appropriate) following the
			 process provided for in section 8906(b)(4) of title 40, United States
			 Code, for accounts established under section 8906(b)(2) or (3) of title
			 40, United States Code..
			
	Passed the House of Representatives July 22, 2014.Karen L. Haas,Clerk
